UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
FRANK L. LABBY, ET AL. ; CIVIL ACTION NO. 18-cv-1388
VERSUS : JUDGE JAMES D. CAIN, JR.
LABBY MEMORIAL
ENTERPRISES, LLC, ET AL. : MAGISTRATE JUDGE KAY

JUDGMENT
For the reasons stated in the Report and Recommendation [doc. 22] of the Magistrate Judge
previously filed herein, determining that the findings are correct under applicable law, and noting
the lack of objections to the Report and Recommendation in the record;
IT IS ORDERED that the motion to remand [doc. 8] is hereby DENIED.
< hy
THUS DONE AND SIGNED in Chambers this day of NS@ 3 :

2019,

   

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
